Citation Nr: 0800522	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-24 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to January 
1978.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In August 2007, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of her 
claim.  A complete transcript is of record.  

In December 2007, the Board received a faxed document from 
the veteran.  Applicable VA regulations require that 
pertinent evidence submitted by the appellant must be 
referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
(SSOC) unless this procedural right is waived in writing by 
the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2007).  The 
veteran did not waive her right to review by the RO; however, 
upon reviewing the evidence, the Board finds that it is not 
pertinent to her claim and thus the Board may proceed with a 
decision in this case.  


FINDING OF FACT

The veteran has been diagnosed with PTSD, but there is no 
credible supporting evidence that the claimed in-service 
stressor occurred.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.   

In the instant case, the veteran received timely notification 
prior to the initial unfavorable agency decision in October 
2004.  The RO notice letter dated in August 2004 informed the 
veteran that it still needed from her, regarding service 
connection for PTSD based on in-service assault, including 
providing reports of private physicians, the status of her 
claim , what VA had received, what VA was responsible for, 
what VA would do, and how she could help.  She was also 
informed of what the evidence must show to support her claim.  
A similar notice letter was sent to her again in August 2006.   
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of this claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.  

On March 3, 2006, The United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  A letter properly informing 
the veteran in this regard was sent in March 2006.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records have been obtained.  VA treatment 
records and private treatment records are also on file.  No 
other treatment records have been identified. A VA 
examination has not been conducted.  However, in the absence 
of evidence of a verified (or verifiable) stressor to support 
a diagnosis of PTSD, further development in the form of a VA 
examination is not warranted.  The veteran submitted her 
claim on a form specific to personal assault which requested 
the evidence the veteran could supply to support her claim.  
The RO advised the veteran of personal assault development as 
required buy VA regulation in an August 2004 notice letter 
which included a PTSD Questionnaire which the veteran 
subsequently returned to the RO.  She was sent a VA Form 21-
0781 (Statement in Support of Claim for Service Connection 
for Post-Traumatic Stress Disorder (PTSD)) with an August 
2006 notice letter.  She has been afforded a hearing before 
the Board in August 2007.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  38 
U.S.C.A. § 5103A. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 




medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic And Statistical Manual Of Mental Disorders, (4th 
ed. 1994) (DSM- IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125.  According to these criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event, and that he experience a number of specified 
current symptoms.  The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense 
feelings of fear, helplessness, or horror.

The veteran has been diagnosed with PTSD.  (See, VA treatment 
records of June 2004, July 2004, August 2004 and September 
2004).  Her specific allegation is that her in-service 
stressor was personal assault by a sergeant in September or 
October 1977, more than 30 years ago.  She further contends 
that she reported the incident to her battalion commander and 
that she was subsequently forced to separate from the 
service.  The veteran did not engage in combat with the 
enemy, so the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged in-
service stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the veteran's 
testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 
142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

In addition, 38 C.F.R. § 3.304(f)(3) states that for a PTSD 
claim based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor could 
include a request for a transfer to another 



military duty assignment; deterioration in work performance; 
substance abuse, or episodes of depression.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence.  Id.

In this case, the veteran has a diagnosis of PTSD.   The 
veteran states that her in-service stressor was a sexual 
assault by a sergeant in September or October 1977.  She has 
been advised of and requested to submit evidence from various 
sources to support her claim.  In response, she has stated 
that she did not report the incident to the police (see, 
August 2007 Board hearing transcript wherein the veteran 
testified that she only reported the incident to her 
battalion commander).  She has also testified that she did 
not see any doctors at the time she was assaulted.  The 
record shows that the veteran stated that she only told two 
people about the assault, her grandmother and her brother and 
that both are now deceased.  (see, VA Report of Contact in 
August 2004).  She has reported that she never reported the 
incident or sought counseling for it.  (see, VA outpatient 
record of June 2004).  Moreover, her service medical records 
(SMRs) and service personnel records (SPRs) are negative for 
any complaints, treatment, or diagnoses of a mental disorder 
or any other indicia of in-service trauma.  

While the veteran has stated that she did not have an exit 
examination from service, (see, VA Form 9 dated in July 
2005), a discharge examination report is in the file.  On the 
veteran's January 1978 discharge exam, the veteran checked 
"yes" for having venereal disease; however, she denied 
nervous problems of any sort.  A review of the service 
medical records does not reflect a diagnosis for a venereal 
disease.  

The veteran's service personnel records show that she was 
discharged due to hardship, at her request.  On her January 
1998 application, it was noted that the veteran's children 
were living with her grandmother.  It was stated that the 
veteran 



had received a letter from her grandmother's doctor 
indicating the severity of her grandmother's health and that 
the only way she could care for her grandmother and her 
children was to request separation.  

In addition, after she left service in 1978, the first 
records of the veteran's mental problems begin in 2000, when 
anxiety was noted in private records.  The first mention of 
PTSD was in 2004, on VA outpatient treatment.   

The record before the Board shows that PTSD was diagnosed in 
June 2004, decades after the veteran left service.  And while 
she has been diagnosed with PTSD related to military sexual 
trauma by a VA clinician in July 2004, the Board is not 
required to grant service connection for PTSD because a 
physician may have accepted the veteran's description of her 
active service experiences as credible.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  Such statements are 
undermined by two factors: (1) the medical opinions are based 
upon the veteran's uncorroborated recitation of the alleged 
stressor; and (2) there was no objective review of the in-
service evidence or any other contemporaneous indicia that 
might bolster the veteran's reported stressor.  A medical 
provider cannot provide supporting evidence that the claimed 
in-service stressor actually occurred based upon post-service 
medical examination.  The Board is not required to accept the 
veteran's uncorroborated account of her active service 
experiences.  See Wood v. Derwinski, 1 Vet. App. 190 (1991),

In sum, the preponderance of the credible evidence does not 
show corroboration of an alleged in-service stressor, which 
in turn could serve as the basis for the veteran's diagnosis 
of PTSD.  The veteran has indicated that she did not report 
the incident to the police and did not seek any medical 
treatment or counseling.  The only people that she states she 
told are now deceased.  Her service records do not reflect 
any significant behavior changes.  The record is devoid of 
any indication of the occurrence of an assault.  Any current 
PTSD is not shown to be related to her active 



service.  The Board finds that the preponderance of the 
evidence is against granting service connection for PTSD.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


